DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/03/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1, 6, 21, 26 & 49-66 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description 
Claim 1 & 21
Claim 1 & 21 recite, “single piece of material”.  The Examiner reviewed Para 0097 & 0070 and Figure 2, 3, 5 & 6 and was not able to find support for single.  The drawings do not show the complete piece to show that it is a single piece and the description is silent to the piece being single.  Dependent claims reciting “single piece of material” have the same problem.
Claim 63-65
Claim 63-65 recite, “single flexible substrate”.  The Examiner reviewed Para 0097 & 0070 and Figure 2, 3, 5 & 6 and was not able to find support for single.  The drawings do not show the complete substrate to show that it is a single substrate and the description is silent to the substrate being single.  Dependent claims reciting “single flexible substrate” have the same problem.
Claim 65 & 66
Claim 64 & 66 recite, “single flexible substrate” and has claim limitations directed to the area in comparison to the single piece of material.  The Examiner reviewed Para 0097 & 0070 and Figure 2, 3, 5 & 6 and was not able to find support for the comparison.  The drawings do not show the complete substrate to show that it is a single substrate and 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1, 6, 21, 26 & 49-66 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 & 21 recites, “single piece of material” and “piece of flexible material”.  It is unclear whether these claimed elements are the same or different.  For the purpose of expediating prosecution, the Examiner is interpreting the above claimed elements as the different.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 6, 21, 26, 49-62 & 65-66 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. Patent Application 2008/0146937 A1) and further in view of Yuan et al. (U.S. Patent Application 2006/0276711 A1) and Rothkopf et al. (U.S. Patent Application 2013/0171490 A1).
Claim 1:  Lee teaches – 
Apparatus (Figure 1, Element 10) comprising:
Examiner’s Note:  The embodiment being relied on in the rejection is Figures 9 & 10, which discloses using the invasive probe 28 from Figure 3 (Para 0059 & 0065).
an insertion tube [outer envelope] (Figure 3, Element 30)
configured to be inserted into a body cavity [positioning the invasive probe 28 at a region of interest within an anatomical region] (Para 0049) and 
having a first lumen therethrough having a first lumen diameter [extended from within the outer envelope 30] (Para 0049) and a distal opening [distal end 31 of the invasive probe 28] (Para 0049);
a tubular channel [working port] (Figure 9, Element 152) 
having second lumen therethough [working port 152 may be configured to run the entire length of the invasive probe 28] (Para 0065) and 
outer channel diameter smaller than the first lumen diameter, inserted into the first lumen (as shown in Figure 9 & 10); and
Examiner’s Note:  Figures 9 & 10 discloses the working port which allows the passage of the therapy component (Figure 9 & 10, Element 142) such as a needle (Para 0063) and runs the entire length of the invasive probe 28 (Para 0065).  The working port consists of an outer channel diameter in order to allow a passage for the needle.  Based 
a support structure [support struts] (Figure 3, Element 76), 
which is configured to be passed through to the distal opening in a folded state [collapsed position](Figure 3, Element 66 and Para 0045) 
passed through a space between an inner wall of the insertion tube and an outer wall of the tubular channel [working port 152 is positioned off-center, between two of the arms 36/76] (Para 0065) and
to unfold, upon exit of the support structure through the distal opening [radially expanded position] (Figure 3, Element 84 and Para 0050) 
in a direction transverse to the first lumen to reach a dimension that is greater than the first lumen diameter [transducer assembly 72 may be transitioned to the radially expanded position to create an acoustic aperture that is larger than the diameter of the catheter ] (Para 0050 and Claim 3)
ultrasonic transducers (Figure 3, Element 76) supported by the support structure (Figure 3, Element 72)
ultrasonic transducers having transverse dimensions less than the first lumen diameter (Figure 3, Element 66)
Examiner’s Note:  The ultrasonic transducers having transverse dimensions less than the first lumen diameter is met by the prior art because the transducers fit within the first lumen.
wherein the support structure comprises two 2D supports connected (Figure 3, Element 76) 
the two 2D supports unfolding in countervailing directions to place the support structure in an unfolded state (Figure 3, Element 84) 
in the folded state, the tubular channel is configured to be between the two 2D supports [working port 152 is positioned off-center, between two of the arms 36/76] (Para 0065)
wherein in an unfolded state of the support structure, the plurality of 2D arrays lie in a single plane (Figure 3, Element 84),
The embodiment of Figures 9-10 of Lee fail to specifically teach a plurality of planar two-dimensional (2D) arrays of ultrasonic transducers.  However, the embodiment of Figure 6 of Lee teaches – 
a plurality of planar two-dimensional (2D) arrays of ultrasonic transducers supported by the support structure (Figure 6, Element 118 and Para 0057) 
the plurality of planar 2D arrays comprises two 2D arrays respectively mounted on the two 2D supports (as shown in Figure 6) in order to improve image contrast (Para 0057)
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the embodiments of Figure 9-10 of Lee with 
Lee fails to teach the hinge and the normal of the single plane is orthogonal to a symmetry axis.  However, Yuan teaches – 
wherein the support structure comprises two 2D supports (Figure 3, Element 141 & 140) connected by a hinge (Fig. 1B, Element 150) which has a rotation axis parallel to a central symmetry axis (Fig. 1B, Element 106) of the first lumen (Fig. 1B, Element 105)
the two 2D supports (Figure 3, Element 141 & 140) fold about the hinge (Fig. 1B, Element 150) in countervailing directions to place the support structure (Figure 3, Element 141 & 140) in an unfolded state (as shown in Figure 1B)
wherein a normal of the single plane is orthogonal to a symmetry axis of the first lumen (as demonstrated by arrow 132 in Figure 1B with respect to Element 106) in order to facilitate navigation through the patient's vasculature or for other diagnostic or therapeutic purposes (Para 0033).
The Examiner finds that the prior art of Lee contained a device (forward-viewing transducer layout) which differed from the claimed device by the substitution of some components (forward-viewing transducer layout) with other components (side-viewing transducer layout).  The Examiner finds that the substituted components and their functions were known in the art as demonstrated by Figure 1A & B and Figure 8A & B of Yuan, which supports the obviousness between the forward-viewing transducer layout and side-viewing transducer layout.  The Examiner finds that one of ordinary skill in the art could have substituted one known forward-viewing transducer layout of Lee for the 
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to replace the forward-viewing transducer layout of Lee with the side-viewing transducer layout as taught by Yuan in order to facilitate navigation through the patient's vasculature or for other diagnostic or therapeutic purposes (Para 0033).
Lee and Yuan fail to teach a single piece of material.  However, Rothkopf teaches –  [AltContent: textbox (Drawing 1)]
    PNG
    media_image1.png
    343
    421
    media_image1.png
    Greyscale

the two supports and the hinge [seal points] (Figure 3B, Element 210B) formed of a single piece of material [bottom layer
the hinge [seal points] (Figure 3B, Element 210B) being a common element disposed between the two supports so that the piece of flexible material [bottom layers 205A and 205B may be formed using successive layers of plastic and metal] (Para 0036) is foldable about a support hinge line [may fold along this single axis] (Para 0040 and as shown in Figure 3A, Element 210B) in order to provide flexible packaging for electronic devices (Para 0004-0006)
It would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lee and Yuan to include the single piece of material as taught by Rothkopf in order to provide flexible packaging for electronic devices (Para 0004-0006).
Examiner’s Note:  The Examiner recognizes the difference between batteries of Rothkopf and the ultrasound transducers of the Lee and Yuan are different fields of endeavors at the time of the invention.  However, the disclosures of Rothkopf, Lee and Yuan are reasonably pertinent to the problem faced by the invention in terms of flexible substrates for electronic devices (batteries or ultrasound transducers).  
Claim 6:  Lee teaches comprising at least one sensor fixedly positioned in proximity to at least one of the 2D arrays (Para 0063).  
Examiner’s Note:  The proximity of Element 142 to element to Element 92 is demonstrated in Figures 8-10.
Lee teaches the at least one sensor [electro-physiological mapping electrode] providing a location and an orientation of the at least one of the 2D arrays (Para 0063).
Claim 21:  Lee teaches – 
A method (Abstract) comprising:
Examiner’s Note:  The embodiment being relied on in the rejection is Figures 9 & 10, which discloses using the invasive probe 28 from Figure 3 (Para 0059 & 0065).
inserting an insertion tube [outer envelope] (Figure 3, Element 30) into a body cavity [positioning the invasive probe 28 at a region of interest within an anatomical region] (Para 0049)
the tube having a first lumen therethrough having a first lumen diameter  [extended from within the outer envelope 30] (Para 0049) and a distal opening [distal end 31 of the invasive probe 28] (Para 0049)
inserting a tubular channel [working port] (Figure 9, Element 152), having a second lumen therethrough and an outer channel diameter smaller than the first lumen diameter, into the first lumen (as shown in Figure 9 & 10);
Examiner’s Note:  Figures 9 & 10 discloses the working port which allows the passage of the therapy component (Figure 9 & 10, Element 142) such as a needle (Para 0063) and runs the entire length of the invasive probe 28 (Para 0065).  The working port consists of an outer channel diameter in order to allow a passage for the needle.  Based on the disclosed relationship to Figure 3, it is understood that in order for the working port to be within the outer envelope, that the working port would have to be smaller than the outer envelope. 
passing a support structure [support struts
through a space to the distal opening in a folded state [collapsed position](Figure 3, Element 66 and Para 0045)
through a space between an inner wall of the insertion tube and an outer wall of the tubular structure to the distal opening [working port 152 is positioned off-center, between two of the arms 36/76] (Para 0065); and
unfolding the support structure, upon exit of the support structure through the distal opening [radially expanded position] (Figure 3, Element 84 and Para 0050),
in a direction transverse to the first lumen to reach a support dimension that is greater than the first lumen diameter [transducer assembly 72 may be transitioned to the radially expanded position to create an acoustic aperture that is larger than the diameter of the catheter ] (Para 0050 and Claim 3)
supporting ultrasonic transducers (Figure 3, Element 72)
wherein the support structure comprises two 2D supports connected (Figure 3, Element 76)
ultrasonic transducers having transverse dimensions less than the first lumen diameter (Figure 3, Element 66)
Examiner’s Note:  The ultrasonic transducers having transverse dimensions less than the first lumen diameter is met by the prior art because the transducers fit within the first lumen.
the two 2D supports fold in countervailing directions to place the support structure in an unfolded state (Figure 3, Element 84)
in the folded state, the tubular channel is configured to be between the two 2D supports [working port 152 is positioned off-center, between two of the arms 36/76] (Para 0065)
wherein in an unfolded state of the support structure, the plurality of 2D arrays lies in a single plane (Figure 3, Element 84), and
The embodiment of Figures 9-10 of Lee fail to specifically teach a plurality of planar two-dimensional (2D) arrays of ultrasonic transducers.  However, the embodiment of Figure 6 of Lee teaches – 
supporting a plurality of planar two-dimensional (2D) arrays of ultrasonic transducers by the support structure (Figure 6, Element 118 and Para 0057)
the plurality of planar 2D arrays comprises two 2D arrays respectively mounted on the two 2D supports (as shown in Figure 6) in order to improve image contrast (Para 0057)
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the embodiments of Figure 9-10 of Lee with the a plurality of planar two-dimensional (2D) arrays of ultrasonic transducers as taught by embodiment of Figure 6 of Lee in order to improve image contrast (Para 0057).
Lee fails to teach the hinge and the normal of the single plane is orthogonal to a symmetry axis.  However, Yuan teaches – 
wherein the support structure comprises two 2D supports (Figure 3, Element 141 & 140) connected by a hinge (Fig. 1B, Element 150) which has a rotation axis parallel to a central symmetry axis (Fig. 1B, Element 106) of the first lumen (Fig. 1B, Element 105)
the two 2D supports (Figure 3, Element 141 & 140) fold about the hinge (Fig. 1B, Element 150) in countervailing directions to place the support structure (Figure 3, Element 141 & 140) in an unfolded state (as shown in Figure 1B)
wherein a normal of the single plane is orthogonal to a symmetry axis of the first lumen (as demonstrated by arrow 132 in Figure 1B with respect to Element 106) in order to facilitate navigation through the patient's vasculature or for other diagnostic or therapeutic purposes (Para 0033).
The Examiner finds that the prior art of Lee contained a device (forward-viewing transducer layout) which differed from the claimed device by the substitution of some components (forward-viewing transducer layout) with other components (side-viewing transducer layout).  The Examiner finds that the substituted components and their functions were known in the art as demonstrated by Figure 1A & B and Figure 8A & B of Yuan, which supports the obviousness between the forward-viewing transducer layout and side-viewing transducer layout.  The Examiner finds that one of ordinary skill in the art could have substituted one known forward-viewing transducer layout of Lee for the forward-viewing transducer layout of Yuan, and the results of the substitution would have been predictable in the art of ultrasound catheter imaging.
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to replace the forward-viewing transducer layout of Lee with the side-viewing transducer layout as taught by Yuan in order to facilitate navigation through the patient's vasculature or for other diagnostic or therapeutic purposes (Para 0033).

the two supports and the hinge [seal points] (Figure 3B, Element 210B) formed of a single piece of material [bottom layer] (Figure 3B, Element 205B and see Drawing 1 above)
the hinge [seal points] (Figure 3B, Element 210B) being a common element disposed between the two supports so that the piece of flexible material [bottom layers 205A and 205B may be formed using successive layers of plastic and metal] is foldable about a support hinge line [may fold along this single axis] (Para 0040 and as shown in Figure 3A, Element 210B) in order to provide flexible packaging for electronic devices (Para 0004-0006)
It would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lee and Yuan to include the single piece of material as taught by Rothkopf in order to provide flexible packaging for electronic devices (Para 0004-0006).
Claim 26:  Lee teaches comprising fixedly positioning at least one sensor in proximity to at least one of the 2D arrays (Para 0063).  
Examiner’s Note:  The proximity of Element 142 to element to Element 92 is demonstrated in Figures 8-10.
Lee teaches the at least one sensor [electro-physiological mapping electrode] providing a location and an orientation of the at least one of the 2D arrays (Para 0063).
Claim 49:  Lee teaches comprising conductive traces connected directly to the 2D arrays as electrical interconnects thereof, so as to power the arrays and acquire signals thereform [The flexible circuit may include single or multi-layer copper circuit(s) on a polyimide substrate] (Para 0030).
	Lee fails to teach wires.  However, Yuan teaches wires in order to allow for the separately controlling each element (Para 0036).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to replace the traces of Lee with the wires as taught by Yuan in order to allow for the separately controlling each element (Para 0036).
Claim 50:  Lee teaches comprising a flexible substrate whereon the plurality of 2D arrays are mounted, the flexible substrate being mounted on the support structure [at least one of the plurality of radial struts 36 may include a flexible circuit] (Para 0030).
Claim 51:  Lee teaches comprising conductive traces formed on the substrate and connected to the 2D arrays as electrical interconnects thereof, so as to power the arrays and acquire signals therefrom [The flexible circuit may include single or multi-layer copper circuit(s) on a polyimide substrate] (Para 0030).
Claim 52:  Lee teaches wherein the transducers comprise capacitive micromachined ultrasonic transducers (CMUTs) (Para 0031).
Claim 53:  Lee fails to teach pMUTs.  However, Yuan teaches wherein the transducers comprise piezoelectric micromachined ultrasonic transducers (pMUTs) (Para 0032) in order to increase bandwidth1 (Para 0032).

Claim 54:  Lee teaches comprising providing conductive traces connected directly to the 2D arrays as electrical interconnects thereof, so as to power the arrays and acquire signals thereform [The flexible circuit may include single or multi-layer copper circuit(s) on a polyimide substrate] (Para 0030).
	Lee fails to teach wires.  However, Yuan teaches wires in order to allow for the separately controlling each element (Para 0036).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to replace the traces of Lee with the wires as taught by Yuan in order to allow for the separately controlling each element (Para 0036).
Claim 55:  Lee teaches comprising providing a flexible substrate whereon the plurality of 2D arrays are mounted, the flexible substrate being mounted on the support structure [at least one of the plurality of radial struts 36 may include a flexible circuit] (Para 0030).
Claim 56:  Lee teaches comprising providing conductive traces formed on the substrate and connected to the 2D arrays as electrical interconnects thereof, so as to power the arrays and acquire signals therefrom [The flexible circuit may include single or multi-layer copper circuit(s) on a polyimide substrate] (Para 0030).
Claim 57:  Lee teaches wherein the transducers comprise capacitive micromachined ultrasonic transducers (CMUTs) (Para 0031).
Claim 58:  Lee fails to teach pMUTs.  However, Yuan teaches wherein the transducers comprise piezoelectric micromachined ultrasonic transducers (pMUTs) (Para 0032) in order to increase bandwidth2 in order to increase bandwidth (Para 0032).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to replace the cMUTs of Lee with the pMUTs as taught by Yuan in order to increase bandwidth (Para 0032).
Claim 59 & 60:  Lee teaches wherein the support structure has a proximal end which does not fold (Figure 10, Element 30).
Examiner’s Note:  The claim term, proximal, is relative.  The Examiner contends that one end of the support structure does not fold and that end is proximal.
Claim 61 & 62:  Lee teaches wherein in the folded state, the tubular channel is configured to be between the two 2D supports, the 2D arrays disposed between the 2D supports and the tubular channel [working port 152 is positioned off-center, between two of the arms 36/76] (Para 0065).
Claim 65 & 66:  Lee and Yuan fail to teach the single piece of material.  However, Rothkopf teaches wherein the 2D supports are disposed on a single flexible substrate (Figure 3B, Element 205B), the single flexible substrate disposed on the single piece of material (Figure 3B, Element 205A) and having an area less than an area of the single piece of material [bottom layers 205A and 205B may be formed using successive layers of plastic and metal] (Para 0036 and Figure 3B) in order to provide flexible packaging for electronic devices (Para 0004-0006)

Examiner’s Note:  The device of Fig. 3B has top and bottom with multiple layers.  Element 205B has less area than Element 205B as shown by Figure 3B because Element 205B needs to cover more area. 

Claim(s) 63-64 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. Patent Application 2008/0146937 A1), Yuan et al. (U.S. Patent Application 2006/0276711 A1) and Rothkopf et al. (U.S. Patent Application 2013/0171490 A1) and further in view of Popp et al. (U.S. Patent Application 2005/0215895 A1).
Claim 63 & 64:  Lee teaches two 2D supports (Figure 3, Element 76).  Yuan teaches 2D arrays (Figure 6, Element 118 and Para 0057).  Lee and Yuan fail to teach the single flexible substrate.  However, Rothkopf teaches wherein the 2D arrays are disposed on a single flexible substrate, the single flexible substrate disposed on the single piece of material [bottom layers 205A and 205B may be formed using successive layers of plastic and metal] (Para 0036) and being foldable along a substrate hinge line parallel to and above the support hinge line [may fold along this single axis] (Para 0040 and as shown in Figure 3A, Element 210B) in order to provide flexible packaging for electronic devices (Para 0004-0006)

Lee, Yuan and Rothkopf fail to teach a gap.  However, Popp teaches to define a gap between materials, the gap disposed between the hinge lines (Figure 1C) in order to allow the materials to fold into the V shaped configuration (Figure 1C and Para 0053). 
It would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lee, Yuan and Rothkopf to include the gap as taught by Popp in order to allow the materials to fold into the V shaped configuration (Figure 1C and Para 0053). 

Response to Arguments
Applicant’s arguments, see Page 10, filed 01/03/2022, with respect to the Claim Objection have been fully considered and are persuasive.  The Objection of the Claims has been withdrawn. 
Applicant’s arguments with respect to claim(s) 1, 6, 21, 26, 49-58 have been considered but are moot because the new ground of rejection does not rely on the manner in which the references are being applied.  The arguments submitted by the Applicant are directed to the newly amended subject matter and thus are addressed by the newly recited reference used within the rejection above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE C BOR whose telephone number is (571)272-2947. The examiner can normally be reached Mon - Fri 10:30 - 6:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/Helene Bor/Examiner, Art Unit 3793                                                                                                                                                                                                        
/AMELIE R DAVIS/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://en.wikipedia.org/w/index.php?title=PMUT&oldid=1048230433
        2 https://en.wikipedia.org/w/index.php?title=PMUT&oldid=1048230433